This case was submitted on the record proper. There is no bill of exceptions, and the trial judge's certificate, shown by the transcript, states that the time for presenting a bill of exceptions had expired, and no bill had been tendered. The record contains the given and refused charges requested in writing by the defendant, but does not contain the general oral charge of the court, as required by law. Acts 1915, p. 815. This court, in the absence of a bill of exceptions and the oral charge of the court, cannot review the charges which were refused to the defendant. Mitchell v. State, 14 Ala. App. 104,71 So. 982.
The record proper shows an indictment in due and regular form, charging the defendant with the offense of having carnal knowledge of a female child under the age of 12 years, and there was a verdict of guilty as charged; the punishment being fixed at imprisonment in the penitentiary for a term of 10 years, and a judgment of the court in conformity with the finding of the jury. An examination of the record shows regular proceedings, and nothing authorizing a reversal of the case, and an affirmance of the judgment appealed from is therefore ordered.
Affirmed.